Case 1:18-cr-20685-KMW Document 256 Entered on FLSD Docket 11/04/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-CR-20685-WILLIAMS/TORRES


  UNITED STATES OF AMERICA

  vs.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

         Defendant,

  And

  OLYMPIA DE CASTRO,

         Third-Party Petitioner,

  597 HIBISCUS LANE REVOCABLE TRUST,

        Third-Party Petitioner.
  __________________________________________________/



     NOTICE OF APPEARANCE ON BEHALF OF THIRD-PARTY PETITIONERS

         David Oscar Markus and A. Margot Moss of MARKUS/MOSS                PLLC   enter their

  appearances as counsel on behalf of Third-Party Petitioners: Olympia De Castro and 597

  Hibiscus Lane Revocable Trust in the above-styled cause. The clerk of this court is requested

  to send copies of all court notices pertaining to this cause to undersigned counsel.




                                        MARKUS/MOSS PLLC
Case 1:18-cr-20685-KMW Document 256 Entered on FLSD Docket 11/04/2020 Page 2 of 2




                                             Respectfully submitted,

                                             MARKUS/MOSS PLLC
                                             40 N.W. Third Street
                                             Penthouse One
                                             Miami, Florida 33128
                                             Tel: (305) 379-6667
                                             Fax: (305) 379-6668
                                             markuslaw.com

                                             By:    /s/ David Oscar Markus
                                                    DAVID OSCAR MARKUS
                                                    Florida Bar Number 119318
                                                    dmarkus@markuslaw.com

                                                    /s/ A. Margot Moss
                                                    A. MARGOT MOSS
                                                    Florida Bar Number 091780
                                                    mmoss@markuslaw.com




                                 MARKUS/MOSS PLLC
                                       -2-
